department of the treasury internal_revenue_service commerce street ms dal dallas tx tax_exempt_and_government_entities_division number release date date uil org name of organization org certified mail -- return receipt requested last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code because we have not been able to contact you to schedule an audit to determine if you are observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 as well as your status as a private_foundation under sec_501 is retroactively revoked to january big_number our determination was made for the reason that you have not responded to numerous requests for an audit we have not been able to contact you to conduct an audit furthermore we have no record that you are operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 c and that no part of your net_earnings inure to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code furthermore you are required to file federal_income_tax returns on form_1120 for tax_year ending december you are also required to file form_990-pf for tax_year december thereafter and for all years thereafter in addition to filing form and for all years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling _ or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division org name of organization org taxpayer_identification_number form tax_year s ended december 200x person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f ee 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer year period ended explanation of items attached to letter org december 200x revised revenue agent’s report org name of organization issues this organization is exempt under sec_501 of the internal_revenue_code as a private non-operating foundation and is required to file annual returns form_990-pf return of private_foundation the internal_revenue_service has attempted to contact the organization to conduct an audit and to inform the organization that we have no record of a return being filed since 200x the irs is proposing to revoke the organization’s exempt status due to failure to make their books_and_records available to the internal_revenue_service facts on april 200y the internal_revenue_service issued letter with form_4564 information_document_request and publication your rights as a taxpayer to the organization requesting certain information to allow us to conduct an audit in that letter you were asked to contact us within days of receipt in order to set a convenient time date and place to conduct the audit since you did not respond we reissued that letter on august 200y via certified mail and with a return receipt requested card on september 200y the united_states post office returned the unopened letter with their stamp indicating that the letter was unclaimed back to our office the postal service indicated on the envelope that they issued the notice to you on august and the notice to you on sept 200y to date we have not been able to make contact with you to conduct an audit law sec_6033 of the internal_revenue_code provides that every organization_exempt_from_taxation under sec_501 of the code shall file an annual return if the organization does not meet any of the exceptions stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 states in part that the failure or inability of an organization to file the required returns or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items eom 886a name of taxpayer org attached to letter year period ended december 200x exempt status of the organization on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status conclusion to date we have no record of receiving forms 990-pf and you have not made contact with our office to allow us to conduct an audit based upon the facts circumstances and the law and regs cited above we are hereby proposing to revoke the organization’s exempt status under sec_501 due to their failure to comply with the requirements of that section the effective date of revocation will be january 200x as a taxable entity you will be required to file form_1120 u s_corporation income_tax return for the tax periods after the effective date of the revocation form 886-a crev department of the treasury - internal_revenue_service page -2-
